                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

TINA MCCOLL,                                   CV 17-40-H-SEH-TJC

                    Plaintiff,                ORDER

vs.

AMERICAN NATUROPATHIC
COUNCIL and ALLIED
PROFESSIONALS INSURANCE
COMPANY,

                    Defendants.

      Plaintiff has filed a Second Motion to Compel Discovery. (Doc. 122.)

Plaintiff seeks to compel, among other things, a copy of the Corporate Services

Agreement between Allied Professionals Insurance Company (“APIC”) and Allied

Professionals Insurance Services (“APIS”). In response, Allied has offered to

submit the Agreement to the Court for an in camera review. (Doc. 127.)

      Accordingly, the Court directs Allied to submit a copy of the Corporate

Services Agreement to the Court for an in camera inspection by October 22, 2018.

      SO ORDERED.

      DATED this 15th day of October, 2018.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge



                                         1
